Per Curiam,
We are in no doubt as to the power of the appellant, Margaret Pledden, to execute the mortgage in question. Previous thereto she had been declared a feme-sole trader under the Act of 1855 which expressly authorizes married women so declared to dispose of their property without any interference on the part of their husbands. And if, as the case seems to indicate, the appellant gave this mortgage for the purpose of stripping herself of her property in fraud of the rights of her husband, she has builded better than she perhaps intended. The mortgage is good between the parties, and a chancellor will turn a deaf ear to her prayer for relief. The learned judge below well said: “No court would relieve, or ought to relieve, a party from an instrument given for such purpose.”
*582There is nothing in the numerous assignments of error which requires discussion. Aside from everything else, the plaintiff is estopped by her certificate of “ no defense.”
The decree is affirmed and the appeal dismissed at the costs of the appellants.